Case 2:18-cv-06880-DDP-E Document 63 Filed 08/29/19 Page 1 of 2 Page ID #:327



   1   Joseph Fogel (SBN#156746)
             Email: joe@adeptlawfirm.com
   2   ADEPT LAW FIRM
       16133 Ventura Blvd., Penthouse Suite
   3   Encino California 91436-2447
       tel (818) 986-7100
   4   fax (818) 986-7106
   5
       Attorney for DEFENDANTS SHERYL
   6         A. MARTINEZ, and STEPHEN CLARKE
   7
   8                        UNITED STATE DISTRICT COURT
   9        CENTRAL DISTRICT OF CALIFORNIA–WESTERN DIVISION
  10
  11
       THE PRUDENTIAL INSURANCE                   Case No. 2:18!cv!06880-DDP-E
  12   COMPANY OF AMERICA,
                                                  STIPULATION FOR
  13                                              SETTLEMENT AND
                          Plaintiff,              DISBURSEMENT OF
  14         v.                                   INTERPLEAD FUNDS
  15   DR. STEWART LUCAS MURREY;                  Hon. Dean D. Pregerson, Judge
       SHERYL A. MARTINEZ; STEVE                  Presiding.
  16   CLARKE,
                                                  Courtroom 9C, 9th Floor
  17
                          Defendants;
  18
  19
  20         TO THE CLERK OF THE COURT, ALL INTERESTED PARTIES, AND
  21   THEIR ATTORNEYS OF RECORD;
  22         THE PARTIES TO THIS ACTION, HEREBY STIPULATE, by and
  23   through their attorneys of record, as follows:
  24
  25
  26
  27
  28


                                              Page 1
            STIPULATION OF SETTLEMENT AND DISBURSEMENT OF INTERPLEAD FUNDS
Case 2:18-cv-06880-DDP-E Document 63 Filed 08/29/19 Page 2 of 2 Page ID #:328



   1         The parties reached a settlement of this matter following extensive
   2   communications, involving additional cases. The parties hereby stipulate to the
   3   following:
   4         The remaining parties have reached a settlement, which has been put in
   5   written form, signed by all the parties. The settlement calls for the Clerk of the
   6   Court to prepare one check for the interplead funds:
   7         One check, in the total amount of all remaining funds interplead with the
   8   Clerk of the Court, with any interest thereto, shall be made payable to “Adept
   9   Law Firm, Attorney Client Trust Account” for the benefit of Sheryl Martinez, and
  10   mailed to Adept Law Firm, Attn: Joseph Fogel, 16133 Ventura Blvd., Encino, CA
  11   91436 (818) 986-7100.
  12         After the checks have been sent by the Clerk, then counsel at Adept Law
  13   Firm will file a request that the Court dismiss the case.
  14
  15                                     Respectfully submitted,
  16   DATED: August 28, 2019            ADEPT LAW FIRM
  17
                                                Joseph S. Fogel /s/
  18                                     By:
                                               Joseph Fogel
  19                                           Attorneys for Defendants,
                                               Defendants SHERYL MARTINEZ and
  20                                           STEVE CLARKE
  21
       DATED: August 28, 2019            LAW OFFICES OF ALEXANDER PETALE
  22
  23                                                  /s/
                                         By:
  24                                           Alexander Petale,
                                               Attorneys for Defendant,
  25                                           DR. STEWART LUCAS MURREY
  26
  27
  28


                                         Page 2
            STIPULATION OF SETTLEMENT AND DISBURSEMENT OF INTERPLEAD FUNDS
